ACCEPTED
                                                                           03-14-00789-CR
                                                                                  4864180
                                                                 THIRD COURT OF APPEALS
                                                                            AUSTIN, TEXAS
                                                                      4/13/2015 2:02:40 PM
                                                                         JEFFREY D. KYLE
                                                                                    CLERK
              IN THE THIRD COURT OF APPEALS
                     AT AUSTIN, TEXAS
                                                         FILED IN
                                                  3rd COURT OF APPEALS
                                                      AUSTIN, TEXAS
GEORGE HENRY WALKER,             §     CAUSE NO. 03-14-00789-CR
                                                  4/13/2015 2:02:40 PM
           Appellant             §     TRIAL COURTJEFFREY
                                                     NO. B 13-0883-SB
                                                              D. KYLE
                                 §                        Clerk
                                 §     CAUSE NO. 03-14-00790-CR
V.                               §     TRIAL COURT NO. B 14-0650-SA
                                 §
THE STATE OF TEXAS,              §     CAUSE NO. 03-14-00791-CR
             Appellee            §     TRIAL COURT NO. B 14-0994-SB


                     BRIEF OF APPELLANT


 Appealed from the 119th Judicial District Court, Tom Green County
                               Texas
                 Hon. Ben Woodward, presiding



                                 COPELAND LAW FIRM
                                 P.O. Box 399
                                 Cedar Park, TX 78613
                                 Phone: 512.897.8126
                                 Fax: 512.215.8114
                                 Email: ecopeland63@yahoo.com

                                 Erika Copeland
                                 State Bar No. 16075250
                                 Attorney for Appellant




APPELLANT HEREBY WAIVES ORAL ARGUMENT
                          TABLE OF CONTENTS

                                                    Page

Table of Contents                                   i,ii

Index of Authorities                                iii-iv

Identity of Parties and Counsel                     1

Statement of Facts/Background                       3

Summary of the Argument                             6

Professional Evaluation of the Record               6

Conclusion                                          16

Notice to Client                                    16

Compliance with Kelly v. State                      17

Prayer                                              17

Certificate of Service and Compliance with Rule 9   18




                                        i
                            INDEX OF AUTHORITIES

Authorities                                                   Page
                        United States Supreme Court cases

Anders v. California                                          7,15
     386 U.S. 738 (1967)

McCoy v. Court of Appeals                                     15
    486 U.S. 429, 108 S.C. 1895, 100 L. Ed. 2d 4440 (1988)

Padilla v. Kennedy                                            7
      130 S. Ct. 1477 (U.S. 2010)

Strickland v. Washington                                      10
      466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674

                      Texas Court of Criminal Appeals cases

Ganious v. State                                              7
     436 S.W.2d 137 (Tex. Crim. App. 1969)

Hernandez v. State                                            8
     988 S.W.2d 770 (Tex. Crim. App. 1999)

Jackson v. State                                              10
     877 S.W.2d 768 (Tex. Crim. App. 1994)

Jackson v. State                                              11
     973 S.W.2d 954 (Tex. Crim. App. 1998)

Jackson v. State                                              15
680 S.W.2d 809, 814 (Tex. Crim. App. 1984)

Keller v. State                                               12
125 S.W.3d 600 (Tex. App. – Houston [1st Dist.] 2003),
pet. dism’d, improvidently granted, 146 S.W.3d 677
(Tex. Crim. App. 2004) (per curiam)

                                       ii
                   INDEX OF AUTHORITIES, continued

Authorities                                                      Page


              Texas Court of Criminal Appeals cases, continued

Kelly v. State                                                   16
      436 S.W.3d 313 (Tex. Crim. App. 2014)

Menefee v. State                                                 13
     287 S.W.3d 9, 13-14 (Tex. Crim. App. 2009)

Nunez v. State                                                   15
     565 S.W.2d 536 (Tex. Crim. App. 1978)

Stafford v. State                                                15,16
      813 S.W.2d 503 (Tex. Crim. App. 1991)


                         Texas Court of Appeal cases

Bradfield v. State                                               15
      42 S.W.3d 350 (Tex. App. – Texarkana 2001, pet. ref’d)

Burruss v. State                                                 11
     20 S.W.3d 179 (Tex. App. – Texarkana 2000, pet. ref’d)

Coronado v. State                                                15
     996 S.W.2d 283 (Tex. App. – Waco 2000, pet. ref’d)

Kanouse v. State                                                 15
     958 S.W.2d 509 (Tex. App. – Beaumont 1996, no pet.)

Keller v. State                                                  12,13
      125 S.W.3d 600 (Tex. App. – Houston [1st Dist.] 2003)



                                   iii
              INDEX OF AUTHORITIES, continued

Authorities                                             Page

                           Statutes

TEX. CODE CRIM. PROC. art. 1.15 (West 2014)             12,13

TEX. CODE CRIM. PROC. art. 21.02 (West 2014)            9

TEX. CODE CRIM. PROC. art. 26.13 (West 2014)            7,8

TEXAS PENAL CODE sections 38.04(b)(2)(A) and 38.10(f)   7
    (West 2014)

TEXAS HEALTH AND SAFETY CODE §481.115(c)                8
    (West 2014)




                               vi
                     IN THE THIRD COURT OF APPEALS
                            AT AUSTIN, TEXAS

GEORGE HENRY WALKER,                    §      CAUSE NO. 03-14-00789-CR
           Appellant                    §      TRIAL COURT NO. B 13-0883-SB
                                        §
                                        §      CAUSE NO. 03-14-00790-CR
V.                                      §      TRIAL COURT NO. B 14-0650-SA
                                        §
THE STATE OF TEXAS,                     §      CAUSE NO. 03-14-00791-CR
             Appellee                   §      TRIAL COURT NO. B 14-0994-SB


                             BRIEF OF APPELLANT


TO THE HONORABLE COURT OF APPEALS:

                   IDENTITY OF PARTIES AND COUNSEL

      COMES NOW George Henry Walker, appellant, who would show the

Court that interested parties herein are as follows:

      GEORGE HENRY WALKER, appellant, TDCJ No. 01967140, J.

Middleton Transfer Facility, 13055 FM 33522, Abilene, Texas 79601.

      JOHN SUTTON, trial attorney for appellant, P.O. Box 871, San Angelo,

Texas 76902.

      ERIKA COPELAND, appellate attorney for appellant, P.O. Box 399,

Cedar Park, Texas 78613.




Cause Nos. 03-14-00789-CR, 03-14-00790-CR, 03-14-00791-CR
George Henry Walker v. The State of Texas
Brief of Appellant                                                           1
      BRYAN CLAYTON and GEORGE MCCREA, Tom Green County

Assistant District Attorney and District Attorney, trial and appellate attorneys,

respectively, for appellee, the State of Texas, Court Street Annex, 124 W.

Beauregard, San Angelo, Texas 76903.




Cause Nos. 03-14-00789-CR, 03-14-00790-CR, 03-14-00791-CR
George Henry Walker v. The State of Texas
Brief of Appellant                                                            2
                   STATEMENT OF FACTS/BACKGROUND

Offenses Alleged

      On November 3, 2014, George Henry Walker appeared before the trial court

for a consolidated plea hearing for the three offenses the subject of this brief:

      ●      CA No. 03-14-00789-CR (Trial No. B 13-0883-SB) - evading
             arrest/detention with vehicle, a third degree felony enhanced;

      ●      CA No. 03-14-00790-CR (Trial No. B-14-0650-SA - failure to
             appear, a third degree felony enhanced; and

      ●      CA No. 03-14-00791-CR (Trial No. B 14-0994-SB) – possession
             of cocaine, more than one but less than four grams, a third degree
             felony enhanced.

      Walker entered open pleas of “guilty” to all three offenses. (R.R. 2, p. 10).

He also pleaded “true” to two enhancement paragraphs alleged in each indictment.

(R.R. 2, pp. 10-11). The trial court accepted his various pleas on each case and

moved to hear punishment evidence.

Testimony

      Deanna Garcia, the state’s fingerprint expert, testified without objection.

She proved up the fingerprints on pen pockets containing Walker’s previous

convictions, thus proving the enhancement provisions of Walker’s indictments.

(R.R. 2, pp. 22-23).




Cause Nos. 03-14-00789-CR, 03-14-00790-CR, 03-14-00791-CR
George Henry Walker v. The State of Texas
Brief of Appellant                                                                    3
      Kelly Reeves, a San Angelo police officer, testified that she was advised to

be on the look-out for a wanted fugitive on August 13, 2013. She subsequently

located the described car being driven by Walker in her patrol area. (R.R. 2, p.

26). When Walker failed to signal his intent to turn prior to stopping at a stop sign,

she activated her overhead emergency lights to detain Walker, the driver. Instead

of stopping, Walker attempted to elude, running at least six stop signs before he

eventually bailed from the vehicle and ran away. (R.R. 2, pp. 28-29).

      Craig Thomason, an officer with San Angelo’s special operations section of

the Police Department, testified that he eventually located Walker after he ran from

Officer Reeves and arrested him. (R.R. 2, pp. 34-36).

      Kelly Lajoie, a detective with the San Angelo Police Department, testified

that he also responded to Officer Reeves’ radio dispatches during her pursuit of

Walker. After his eventual arrest, Walker told Lajoie that he ran from Reeves

because he knew he had an outstanding arrest warrant. Walker also admitted to

Lajoie that he possessed marijuana when he was finally caught. (R.R. 2, p. 39).

      David Baker, Deputy City Marshall in San Angelo, testified that on

September 14, 2014, he had searched for Walker pursuant to an outstanding

fugitive warrant. Baker said that he ultimately located Walker at the home of

Walker’s aunt. When he arrested him, Walker was in possession of both marijuana


Cause Nos. 03-14-00789-CR, 03-14-00790-CR, 03-14-00791-CR
George Henry Walker v. The State of Texas
Brief of Appellant                                                                 4
and crack cocaine. (R.R. 1, pp. 42-43). The cocaine possession resulted in one of

the cases here under review.

      George Walker testified that he had had a troubled childhood, that both his

parents used illegal narcotics, and that he began using at a very young age. (R.R.

1, pp. 49-50). In fact, his testimony details his use of narcotics off and on until his

most recent arrest. Walker described his participation in prison drug treatment

programs in the past as largely ineffective in deterring his drug use when he was

released from prison. (R.R. 1, pp. 53-54, 55-56). He specifically asked the trial

court to “help [him] change” by deferring a finding of guilt in the charged offenses

and requiring his attendance at a substance abuse punishment facility (SAFPF) as a

condition of community supervision. (R.R. 2, p. 64). He testified that he wanted

to see his children grow and to “be there” for his kids, that he needed the help

offered by SAFPF to be a better, productive citizen. (R.R. 2, p. 65).

      On cross-examination, the prosecution asked Walker about his prior

convictions and current criminal charges including two assault/family violence

convictions, one of which resulted in a two year prison term; a possession of

cocaine charge arising from his arrest in September of 2014; his failure to appear

to answer the charges resulting from that arrest; home burglaries in Brazos and

Tom Green Counties, the latter of which had resulted in a stint in the penitentiary;


Cause Nos. 03-14-00789-CR, 03-14-00790-CR, 03-14-00791-CR
George Henry Walker v. The State of Texas
Brief of Appellant                                                                  5
a theft which resulted in a State Jail conviction and a 540 day sentence in a State

Jail facility; a county charge which had resulted in a 45 day jail sentence, and,

finally, another evading conviction from 2005.

Trial Court Findings and Punishment Assessed

      After hearing evidence and argument of counsel in a consolidated hearing,

and after reviewing a pre-sentence investigative report, the trial court     found

Walker guilty as charged in all three cases. The trial court also found allegations

of prior convictions for enhancement purposes to be true. In each case, the trial

court assessed punishment at 45 years’ confinement in the Institutional Division of

the Texas Department of Criminal Justice with the sentences to be served

concurrently. (R.R. 2, pp. 94-96). Walker gave due notice of appeal from those

verdicts and sentences. (C.R. 1 [each case], pp. 43 [B 13-0883-SB], 34 [B 14-

0650-SA], and 33 [B 14-0994-SB]), respectively.

                        SUMMARY OF THE ARGUMENT

        Appellate counsel concludes that the records examined contain no

 reversible error or arguable grounds for appeal in any of the referenced causes

 the subject of this brief.

             PROFESSIONAL EVALUATION OF THE RECORD

        Counsel has reviewed the appellate records in these cases, which consist


Cause Nos. 03-14-00789-CR, 03-14-00790-CR, 03-14-00791-CR
George Henry Walker v. The State of Texas
Brief of Appellant                                                              6
 of the various documents in the respective Clerk’s Records and                 the

 transcript of Walker’s consolidated plea and punishment hearings. As a matter of

 her professional judgment, Counsel reluctantly concludes that          the record

 contains no reversible error. Neither are there any jurisdictional defects apparent

 in the records examined. In such a case, where Counsel concludes that there are

 no arguable grounds for reversal, she is required to present a professional

 evaluation of the record demonstrating why there are no arguable grounds to be

 advanced for appeal. See Anders v. California, 386 U.S. 738 (1967); Ganious v.

 State, 436 S.W.2d 137 (Tex. Crim. App. 1969). That evaluation follows.

 Arguable Points of Error

       The Thirteenth Court of Appeals at San Antonio has provided an

 instructive list for consideration when complying with Anders. Accordingly,

 Counsel in this case has reviewed Mr. Walker’s records for error centering on

 the following areas:

       1.     Whether his original indictments in all three cases were
              sufficient charging instruments.

       2.     Whether there were any adverse pretrial rulings, including
              but not limited to rulings on motions to suppress, motions to
              quash or the like.

       3.     Whether there was compliance with Texas Code          of
              Criminal Procedure 26.13 and, if appropriate, Padilla v.
              Kennedy, 130
Cause Nos. 03-14-00789-CR, 03-14-00790-CR, 03-14-00791-CR
George Henry Walker v. The State of Texas
Brief of Appellant                                                                7
S. Ct. 1477 (U.S. 2010) in all cases.


       4.     Whether the issue of Walker’s competency was raised prior to
              sentencing, so as to warrant an inquiry by the court, and
              whether appellant was mentally competent when the court
              accepted his pleas.

       5.     Whether Walker’s pleas were at all times freely and
              voluntarily made.

       6.     Whether there were any adverse rulings during the
              punishment hearing on objections or motions.

       7.     Whether there was any failure on the part of        appellant’s
              trial counsel to object to fundamental error.

       8.     Whether the sentences imposed in all three cases were within
              the applicable ranges of punishment.

       9.     Whether the written judgments for each case accurately
              reflect the sentences that were imposed and whether all
              credits were properly applied.

       10.    Whether there is evidence to support Walker’s guilty pleas.

       11.    Whether Walker was denied effective assistance of counsel.

 Prior Proceedings

       Indictments – all cases

       Walker’s original indictments for the felony offenses of 1) evading

 arrest/detention, 2) failure to appear, 3) and possession of a controlled substance

 tracked the then applicable statutory provisions of TEXAS PENAL CODE


Cause Nos. 03-14-00789-CR, 03-14-00790-CR, 03-14-00791-CR
George Henry Walker v. The State of Texas
Brief of Appellant                                                                8
 sections 38.04(b)(2)(A) and 38.10(f) (West 2014) and TEXAS HEALTH

 AND SAFETY CODE §481.115(c) (West 2014), respectively. The indictments

 met the “requisites of an Indictment” provided in the Code of Criminal

 Procedure’s art. 21.02, and thus constituted proper charging instruments. See

 TEX. CODE CRIM. PROC. art. 21.02 (West 2014).

      Evidentiary Rulings/Fundamental Error

      There were no adverse rulings during the plea or punishment hearings, and

no failure on the part of Walker’s trial counsel to object to fundamental error.

Plea Hearing – all cases

      Original Compliance with Texas Code of Criminal Procedure 26.13

      On November 3, 2014, Walker appeared with his trial attorney before the

trial court in a consolidated plea hearing on the three offenses the subject of this

brief. He entered an open plea of guilty to the trial court to each of the offenses in

open court. (R.R. 1, pp. 10-11). He was properly admonished, and the trial court

secured his waivers of jury trial both orally and in writing in all three cases. (R.R.

2, p. 9), and see in each case, C.R. 1, pp. 24, 10 and 15, respectively). The plea

documents for each case included stipulations of evidence which were signed by

Walker and/or his attorney and which appear proper in all regards. (See C.R. 1,

each case, pp. 18, 21 and 15, respectively).

Cause Nos. 03-14-00789-CR, 03-14-00790-CR, 03-14-00791-CR
George Henry Walker v. The State of Texas
Brief of Appellant                                                                       9
Adverse Pre-Hearing Rulings – all cases

      There were no adverse pre-hearing rulings in any of the three cases under

review.

          Trial Error/Ineffective Assistance of Counsel – all cases

          Appellate counsel found no evidence in the records examined which

 would support a claim of ineffectiveness of trial counsel.

          Strickland v. Washington, decided by the United States Supreme Court

 in 1984 established the standard by which to gauge the adequacy of

 representation of counsel and articulated a two-step analysis:

          1.    Did the attorney’s performance fail to constitute
                “reasonably effective assistance,” i.e., did the defense
                attorney’s representation fall below an objective standard of
                reasonableness under prevailing professional norms?

          2.    If so, was there a reasonable probability that, but for
                counsel’s unprofessional errors, the result of the proceedings
                could have been different?

                                                 – see Strickland, 466 U.S. 668,
                                                 694, 104 S. Ct. 2052, 2068, 80
L. Ed. 2d 674, 690.

 (The test in Strickland is properly applied to the punishment phase of a non-

 capital case as well. See Hernandez v. State, 988 S.W.2d 770, 772 (Tex.

 Crim. App. 1999)).



Cause Nos. 03-14-00789-CR, 03-14-00790-CR, 03-14-00791-CR
George Henry Walker v. The State of Texas
Brief of Appellant                                                                 10
           In considering a claim of ineffective assistance of counsel, a reviewing

 court begins with a strong presumption that counsel was effective. Jackson v.

 State, 877 S.W.2d 768, 771 (Tex. Crim. App. 1994). A reviewing               court

 presumes counsel’s actions were motivated by sound trial strategy. Id. A

 complainant has the burden of rebutting that presumption by evidence from the

 record affirmatively supporting the claim. See Jackson v. State, 973 S.W.2d
954, 955 (Tex. Crim. App. 1998). However, even if a complainant can prove

 such error occurred, he must then prove that but for the error, there is a

 reasonable probability the outcome of the proceeding would have been different.

 See Burruss v. State, 20 S.W.3d 179, 186 (Tex. App. – Texarkana 2000, pet.

 ref’d).

           Here, evidence adduced at Walker’s plea and sentencing         hearings

 included his admission to the allegations in his indictments. Testimony in his

 punishment hearing indicated that he had had a number of brushes with the law

 that had resulted in a number of misdemeanor and felony convictions. In other

 words, the un-objected to punishment evidence showed that Walker had an

 extensive criminal history. In light of the testimony, even if examination of his

 plea or sentencing hearings revealed instances where his trial counsel possibly

 committed an error of some kind in his representation (which the record does


Cause Nos. 03-14-00789-CR, 03-14-00790-CR, 03-14-00791-CR
George Henry Walker v. The State of Texas
Brief of Appellant                                                               11
 not support), it is highly unlikely that but for such error, there was          a

 reasonable probability that the outcomes of Walker’s hearings would have

 been different.

Sufficiency of Evidence – all cases

      Here, Walker admitted his guilt in each offense as alleged. When he pleads

 guilty, a criminal defendant waives his right to challenge the sufficiency of the

 evidence. Keller v. State, 125 S.W.3d 600, 605 (Tex. App. – Houston [1st
 Dist.] 2003), pet. dism’d, improvidently granted, 146 S.W.3d 677 (Tex.

 Crim. App. 2004) (per curiam); see also Staggs v. State, 314 S.W.3d 155, 159

 (Tex. App. – Houston [1st Dist.] 2010, no pet.). In such cases, review is

 limited to determining whether the evidence supports the conviction under

 article 1.15 of the Texas Code of Criminal Procedure. See, TEX. CODE

 CRIM. PROC. art. 1.15 (West 2014) (stating that State must “introduce

 evidence into the record showing the guilt of the defendant and said evidence

 shall be accepted by the court as the basis for its judgment and in no event shall

 a person charged be convicted upon his plea without sufficient evidence to

 support the same.”); Keller, 125 S.W.3d at 605 (citing TEX. CODE CRIM.

 PROC. art. 1.15 (West 2005)).The state must offer sufficient proof to support

 any judgment based on a guilty plea in a felony case tried before a court.



Cause Nos. 03-14-00789-CR, 03-14-00790-CR, 03-14-00791-CR
George Henry Walker v. The State of Texas
Brief of Appellant                                                               12
 Keller, 125 S.W.3d at 604 (citation omitted); see also Ex parte Williams,

 703 S.W.2d 674, 678 (Tex. Crim. App. 1986). “The State, however, is not

 required to prove the defendant’s guilt beyond a reasonable doubt; the supporting

 evidence must simply embrace every essential element of the charged offense.”

 Staggs, 314 S.W.3d at 159.

       Article 1.15 of the Texas Code of Criminal Procedure requires the

 State to “introduce evidence into the record showing the guilt of the defendant

 and said evidence shall be accepted by the court as the basis for its judgment and

 in no event shall a person charged be convicted upon his plea without sufficient

 evidence to support the same.” TEX. CODE CRIM. PROC. art. 1.15; see

 Menefee v. State, 287 S.W.3d 9, 13-14 (Tex. Crim. App. 2009). The evidence

 supporting a guilty plea may take several forms.       Menefee, 287 S.W.3d at

 13. Article 1.15 provides that the evidence may be stipulated if the defendant in

 such a case consents in writing, in open court, to waive the appearance,

 confrontation, and cross-examination of witnesses, and further consents either to

 an oral stipulation of the evidence and testimony or to the introduction of

 testimony by affidavits, written statements of witnesses, and any other

 documentary evidence in support of the judgment of the court. See,          TEX.

 CODE CRIM. PROC. art. 1.15 (West 2014). Here, there is sufficient


Cause Nos. 03-14-00789-CR, 03-14-00790-CR, 03-14-00791-CR
George Henry Walker v. The State of Texas
Brief of Appellant                                                               13
 supporting evidence to uphold Walker’s pleas of guilty. In each case, his plea

 documents included a judicial confession and stipulation of evidence.




      Competency – all cases

      There was no issue of competency raised prior to Walker’s pleas or

sentencing in any of the cases under review. Further, there is no evidence in his

trial records to suggest that Walker was mentally incompetent to stand trial, and he

presented no evidence suggestive of the defense of insanity. Walker’s responses at

his plea hearing and his testimony at his subsequent punishment hearing appear to

be competent, understandable and coherent. In neither instance does he appear

confused or unable to understand or answer questions posed to him by either the

court or counsel. In short, his testimony does not suggest any evidence of

incompetency.

       Sufficiency – Punishment—all cases

       The trial court assessed the following sentences upon conclusion of

 Walker’s plea and punishment hearings:

       For the felony offense of evading arrest/detention – 45 years.

       For the felony offense of failure to appear – 45 years.

Cause Nos. 03-14-00789-CR, 03-14-00790-CR, 03-14-00791-CR
George Henry Walker v. The State of Texas
Brief of Appellant                                                                14
       For the felony offense of possession of a controlled substance –

       45 years.

        A review of the evidence for sufficiency is inappropriate with respect to

 the assessment of punishment. See, Bradfield v. State, 42 S.W.3d 350, 351 (Tex.

 App. – Texarkana 2001, pet. ref’d); Kanouse v. State, 958 S.W.2d 509, 510

 (Tex. App. – Beaumont 1996, no pet.)(citing Jackson v. State, 680 S.W.2d
809, 814 (Tex. Crim. App. 1984)). Here, the sentences ultimately assessed by

 the trial court were within the applicable punishment ranges for the subject

 offenses, and none of the sentences on their face appear “unreasonable” or

 “irrational” in light of the testimony adduced at Walker’s punishment hearing.

 See, Nunez v. State, 565 S.W.2d 536 (Tex. Crim. App. 1978). Thus, Walker

 cannot establish any error arising from the punishments assessed by the trial

 court in any of his three cases.

       Standard of Review – ―Frivolous Appeals‖—All Cases

       In an Anders case, a reviewing court must, “after a full examination of

 all proceedings, […] decide whether the case is wholly frivolous.” Anders, 386
U.S. at 744, 87 S. Ct. at 1400; accord Stafford v. State, 813 S.W.2d 503, 509-

 11 (Tex. Crim. App. 1991); Coronado v. State, 996 S.W.2d 283, 285 (Tex.

 App. – Waco 2000, pet. ref’d). An appeal is “wholly frivolous” or “without


Cause Nos. 03-14-00789-CR, 03-14-00790-CR, 03-14-00791-CR
George Henry Walker v. The State of Texas
Brief of Appellant                                                             15
 merit” when it “lacks any basis in law or fact.” McCoy v. Court of Appeals,

 486 U.S. 429, 439 n. 10, 108 S.C. 1895, 1902, 100 L. Ed. 2d 4440 (1988).

 Arguments are frivolous if they “cannot conceivably persuade the court.” Id. at

 426, 108 S. Ct. at 1901. An appeal is not frivolous if based on “arguable

 grounds.” Stafford, 813 S.W.2d at 511.

                                  CONCLUSION

       Here, appellate counsel cannot in good faith argue that there is a basis

 “in law or in fact” that an error occurred in any of Walker’s three cases. For

 that reason, appellate counsel is required to move for leave to withdraw in each

 case to allow appellant the opportunity to submit his briefs in response to this

 brief should he choose to do so. See, Stafford v. State, 813 S.W.2d 503 (Tex.

 Crim. App. 1991). Accompanying this brief then, attached as Appendix 1, is a

 copy of appellate counsel’s motion to withdraw on those grounds in each case.

 An original of the motion has been separately filed with this Court in each case.

                              NOTICE TO CLIENT

       Counsel hereby affirms that she has notified George Henry Walker,

 appellant, of the filing of this brief in each of the referenced cases, of his right

 to file pro se response briefs should he choose to do so and of his right to

 examine his appellate records per the applicable Texas Rules of Appellate


Cause Nos. 03-14-00789-CR, 03-14-00790-CR, 03-14-00791-CR
George Henry Walker v. The State of Texas
Brief of Appellant                                                                   16
 Procedure to accomplish that goal. Notice of those rights and of Counsel’s

 motion to withdraw in each case was provided to Mr. Walker by both certified

 mail, return receipt requested, and by first-class mail at his last known mailing

 address at the date of this filing, to-wit:

                             George Henry Walker
                             TDCJ No. 01967140
                             J. Middleton Transfer Facility
                             13055 FM 3522
                             Abilene, Texas 79601

                     COMPLIANCE WITH KELLY v. STATE

        Finally, Counsel also hereby affirms that she has provided to         Mr.

 Walker motions for access to his appellate records as required by the dictates

 of Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014) for each of the

 referenced cases. (See copy of same in Appendix 2).

                                        PRAYER

        WHEREFORE, Counsel respectfully prays that this Court permit her

 to withdraw from each of these cases after this Court’s own examination of the

 records and to afford Mr. Walker his right to file pro se response briefs if he

 wishes to do so.

                                           COPELAND LAW FIRM
                                           P.O. Box 399
                                           Cedar Park, TX 78613

Cause Nos. 03-14-00789-CR, 03-14-00790-CR, 03-14-00791-CR
George Henry Walker v. The State of Texas
Brief of Appellant                                                              17
                                        Phone: 512.897.8126
                                        Fax: 512.215.8114
                                        Email: ecopeland63@yahoo.com

                                        By: /s/ Erika Copeland
                                               Erika Copeland
                                               State Bar No. 16075250
                                               Attorney for Appellant


                CERTIFICATE OF SERVICE AND OF
             COMPLIANCE WITH RULE 9 and KELLY v. STATE

       This is to certify that on April 13, 2015, a true and correct copy of the
 above and foregoing document was served on George McCrea, District Attorney,
 Court Street Annex, 124 W. Beauregard, San Angelo, Texas and on George
 Henry Walker, TDCJ No. 01967140, J. Middleton Transfer Facility, 13055 FM
 3522, Abilene, Texas 79601, in accordance with the Texas Rules of Appellate
 Procedure, and that Appellant’s brief is in compliance with Rule 9 of the
 Texas Rules of Appellate Procedure and that portion which must be included
 under Rule 9.4(i)(1) contains 3397 words. Further, Counsel certifies that she
 has complied with the dictates of Kelly v. State insofar as providing motions
 for Mr. Walker to gain access to his appellate records if he so chooses.

                                              /s/ Erika Copeland
                                                   Erika Copeland




Cause Nos. 03-14-00789-CR, 03-14-00790-CR, 03-14-00791-CR
George Henry Walker v. The State of Texas
Brief of Appellant                                                            18
APPENDIX 1
                     IN THE THIRD COURT OF APPEALS
                            AT AUSTIN, TEXAS


GEORGE HENRY WALKER,                    §         CAUSE NO. 03-14-00789-CR
           Appellant                    §         TRIAL COURT NO. B 13-0883-SB
                                        §
                                                  CAUSE NO. 03-14-00790-CR
V.                                      §         TRIAL COURT NO. B 14-0650-SA
                                        §
THE STATE OF TEXAS,                     §         CAUSE NO. 03-14-00791-CR
             Appellee                   §         TRIAL COURT NO. B 14-0994-SB


                            MOTION TO WITHDRAW

TO THE HONORABLE JUDGES OF SAID COURT:

      NOW COMES Erika Copeland, PO Box 399, Cedar Park, Texas 78613,

appellate attorney for George Henry Walker, and respectfully moves this

Honorable Court to allow said attorney to withdraw as attorney of record in this

matter, terminating his representation of the above referenced appellant and for

good cause would respectfully show this Honorable Court as follows:

                                            I.

      Contemporaneous with the filing of this Motion to Withdraw, counsel has

filed an Anders brief. Withdrawal of counsel is necessary to permit Mr. Walker to

file a pro se response brief, if he so desires.
                                        II.

                                Pending Deadlines

      Appellant’s brief is due May 11, 2015.

                                        III.

                 Documents Filed and Prepared for Defendant

      Counsel has prepared a docketing statement and Appellant’s Brief in these

causes, and has filed same with this Court. Counsel previously prepared

Appellant’s Notices of Appeal, Requests for Reporter’s Record and Designations

of Clerk’s Record.

                                        IV.

                  Notice of Last Known Address of Defendant

      Counsel has notified Appellant of the filing of this Motion to Withdraw and

of the filing of this brief by mailing a copy of this Motion to Appellant’s last

known mailing address by regular, first class mail and by certified mail, return

receipt requested, and addressed as follows:

                          George Henry Walker
                          TDCJ No. 01967140
                          J. Middleton Transfer Facility
                          13055 FM 3522
                          Abilene, Texas 79601

                                        V.

      WHEREFORE, Movant prays this Honorable Court to allow Movant to

withdraw from the representation of appellant and would, in all things, relieve
Movant herein, discharging Movant from her obligations and responsibilities to

this appellant in this matter.

                                    Respectfully submitted,

                                    COPELAND LAW FIRM
                                    P.O. Box 399
                                    Cedar Park, TX 78613
                                    Pho: 512.897.8126
                                    Fax: 512.215.8114
                                    Email: ecopeland63@yahoo.com

                                    /s/ Erika Copeland
                                        Erika Copeland
                                        State Bar No. 04801500
                                        Attorney for Appellant


                    CERTIFICATE OF SERVICE AND OF
                       COMPLIANCE WITH RULE 9

            This is to certify that on April 13, 2015, a true and correct copy
 of the above and foregoing document was served on George McCrea, District
 Attorney, Court Street Annex, 124 W. Beauregard, San Angelo, Texas and on
 George Henry Walker, TDCJ No. 01967140, J. Middleton Transfer Facility,
 13055 FM 3522, Abilene, Texas 79601, in accordance with the Texas Rules of
 Appellate Procedure, and that Appellant’s brief is in compliance with Rule 9
 of the Texas Rules of Appellate Procedure and that portion which must be
 included under Rule 9.4(i)(1) contains 451 words.

                                           /s/ Erika Copeland
                                                Erika Copeland
APPENDIX 2
                 IN THE THIRD COURT OF APPEALS
                        AT AUSTIN, TEXAS


GEORGE HENRY WALKER,                 § CAUSE NO. 03-14-00789-CR
           Appellant                 § TRIAL COURT NO. B 13-0883-SB
                                     §
                                       CAUSE NO. 03-14-00790-CR
V.                                   § TRIAL COURT NO. B 14-0650-SA
                                     §
THE STATE OF TEXAS,                  § CAUSE NO. 03-14-00791-CR
             Appellee                § TRIAL COURT NO. B 14-0994-SB


         MOTION FOR ACCESS TO APPELLATE RECORD

      NOW COMES George Henry Walker, TDCJ No. 01967140,

Middleton Transfer Facility, 13055 FM 3522, Abilene, Texas 79601 and

respectfully moves this Honorable Court to grant him access to the appellate

record in the above-referenced causes in order to effectuate his right to file a

response to the Anders briefs filed herein by Appellant’s appellate counsel.

                           Respectfully submitted,




                           George Henry Walker
                           TDCJ No. 01967140
                           J. Middleton Transfer
                           Facility
                           13055 FM 3522
                           Abilene, Texas 79601
                           Date:
              CERTIFICATE OF SERVICE AND OF
                 COMPLIANCE WITH RULE 9

           This is to certify that on April , 2015, a true        and
correct copy of the above and foregoing document was served on George
McCrea, District Attorney, Court Street Annex, 124 W. Beauregard, San
Angelo, Texas in accordance with the Texas Rules of          Appellate
Procedure, and that Appellant’s moion is in compliance with Rule 9 of
the Texas Rules of Appellate Procedure and that portion which must be
included under Rule 9.4(i)(1) contains 238 words.



                       George Henry Walker
                       TDCJ No. 01967140
                       J. Middleton Transfer
                       Facility
                       13055 FM 3522
                       Abilene, Texas 79601


                        Date: